345 S.W.3d 899 (2011)
Terry YOUNG, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72346.
Missouri Court of Appeals, Western District.
August 30, 2011.
Susan E. Summers, Kansas City, MO, for Appellant.
Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
*900 Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Terry Young appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).